United States Court of Appeals,

                                            Fifth Circuit.

                                            No. 92-4388.

                            Norman P. HYMEL, Jr., Plaintiff-Appellee,

                                                  v.

                                 UNC, INC., Defendant-Appellant.

                                            July 2, 1993.

Appeal from the United States District Court for the Western District of Louisiana.

Before WISDOM, JOLLY, and DEMOSS, Circuit Judges.

       WISDOM, Circuit Judge:

       The holder/payee of a promissory note sued the maker to enforce the debt. The maker raised

the defense of error in fact regarding the price stated in the contract. The district court found that

the note clearly established the debt. In addition, the court held that evidence offered by the maker

to show that he had not intended to bind itself for the amount evidenced by the note was "irrelevant"

and granted summary judgment in favor of the holder. In this diversity case, we hold that under

Louisiana law a genuine issue of material fact exists as to whether there was error regarding the

principal cause o f the contract. Further, we hold that under Louisiana law parol evidence is

admissible to resolve this issue. Co nsequently, we vacate the district court's grant of summary

judgment and remand for further proceedings consistent with this opinion.

                                                  I.

       In August 1991, UNC Resources1 ("UNC") purchased all of the outstanding stock in Normco

Contractors, Inc. ("Normco"), a Louisiana based corporation. At the time of the sale, Norman P.

Hymel owned 67% of Normco's stock. His lawyer, Tracy Barstow, owned the remaining 33% of the

stock. In exchange for his stock, Hymel received a promissory note for $2,350,000 along with other




   1
   UNC Incorporated, the defendant/appellant in this case is the successor in interest to UNC
Resources.
consideration.2

       The terms of the note provide:

       Principal and interest under this Note shall be due and payable in three (3) annual payments
       of $50,000 each on July 31 of each of 1982, 1984 and 1986, and subject to Section 3.1(f)(ii)
       of the Joint Merger Agreement, an additional payment on July 31, 1986, in the amount of
       $2,200,000.

Section 3.1(f)(ii) of the Joint Merger Agreement states:

       no payment or issuance of cash, stock or other consideration or compensation under (A) this
       section 3.1 (except under subsection (a)(iii)(C) thereof, the proviso at the end of this
       subsect ion (f) to the extent of the 1986 Payment defined therein and the note described in
       subsection 3.1(a)(iii)(B) to the extent of $50,000) (B) the Hamer Agreement or (C) paragraph
       5 of said Employment Agreement, including without limitation any other payment under the
       notes described in subsections (a)(ii) and (a)(iii)(B) of this Section 3.1 or issuance of
       Equivalent UNC Stock under subsection (a)(iii)(D) of this Section 3.1, shall be made during
       the period commencing April 1, 1986, and continuing through July 31, 1991, except to the
       extent the aggregate value (on the intended date of such issuance or payments) of such cash,
       stock or other consideration or compensation issuable or payable (the "Current Payment
       Value"), when added to the aggregate value (at the time of payment or issuance) of all cash,
       stock and other consideration and compensation previously paid or issued under such items
       (the "Prior Payment Value"), does not exceed an am ount equal to the sum of the 1986
       payment (if made) plus 25% of the Cumulative Pre-Tax Earnings of the Surviving
       Corporation through March 31 immediately preceding any date on which such payment or
       issuance would otherwise occur, and any portion of such payment or issuance which exceeds
       such amount shall be deferred (pro rata) until such time (but not later than July 31, 1991) as
       such Current Payment Value when added to such Prior Payment Value does not exceed an
       amount equal to the sum of the 1986 Payment (if made) plus 25% of the Cumulative Pre-Tax
       Earning of the Surviving Corporation through March 31 immediately preceding the date of
       any such deferred payment or issuance; provided, however, that in the event that Cumulative
       Pre-Tax Earnings for the period commencing on the Cut-Off Date and ending on March 31,
       1986 are equal to or exceed the sum of $28,800,000, Hymel shall receive Equivalent UNC
       Stock and/or cash having an aggregate value of $500,000 (the "1986 Payment") in addition
       to any amounts which may become payable under Section 3.1(a)(iii)(D), with principal and
       interest portions thereof being determined as set forth in Section 3.1(a)(iii)(C)(y).

UNC made all three of the $50,000 payments as scheduled. When the final $2,200,000 payment came

due on July 31, 1986, UNC refused to pay because the conditions specified in Section 3.1(f)(ii) had

not been met. Hymel did not object. Five years later, on July 1, 1991, Hymel demanded payment.

UNC refused.

       Hymel filed suit in state court to recover the final payment of 2.2 million due under the terms


   2
    Hymel also received $1,000,000 in cash, 267,857 shares of UNC stock worth approximately
$3,000,000, 5% of Normco's pre-tax earnings through March 31, 1986, the right to receive
additional cash and UNC stock if Normco's pre-tax earnings exceeded a set amount during the
earn-out period, and a five-year employment contract at $125,000 per year.
of the note. UNC removed the case to federal court based on diversity jurisdiction. After the case

was removed and UNC answered Hymel's complaint, the case was set for a non-jury trial. Hymel

immediately moved for summary judgment. UNC raised two defenses: (1) it argued that the note

bound it to pay only if the contingencies listed in the Joint Merger Agreement were met; and (2) even

if the note on its face did obligate it to pay the final payment, the obligation was not ultimately binding

because it was based on an error of fact—namely that UNC intended to purchase Normco only if the

final payment under the note was made contingent on future earnings. UNC offered three affidavits

to support its second defense.3

        First, the district court held that the note clearly and unambiguously bound UNC to pay the

final 2.2 million dollars by July 31, 1991. It then addressed UNC's asserted defense of error in fact.

The court held that the sale of Hymel's Normco stock was the principal cause of the contract/note.

Based on this holding, it held that UNC's evidence, offered to show an error in fact relating to the

price of t he stock, was "irrelevant to a determination of error".4 Limiting its analysis to the "four

corners" of the agreement, the court granted summary judgment in favor of Hymel. In addition, the

court granted post-judgment interest at a rate of 9% per annum. UNC appeals the court's grant of

summary judgment as well as its decision to set interest at 9%.

        We agree with the district court's interpretation of the note; however, we hold that the district

court erred in holding that evidence offered to support UNC's allegation of error regarding price was

irrelevant. Consequently, we vacate the district court's grant of summary judgment and remand the

case for further proceedings consistent with this opinion.

                                                    II.


   3
    UNC also offered evidence of collateral litigation between Hymel and the only other
shareholder, his lawyer Tracy Barstow. Barstow sued Hymel to recover on a promise from
Hymel that he would pay the similarly contingent final payment to Barstow whether or not the
contingencies allegedly required by UNC were ever met. This litigation was offered to show that
Barstow and Hymel both understood and believed that the final payment in Hymel's note, which
was drafted at the same time and with the same language as the note issued to Barstow, was
contingent on specified future earnings as UNC alleges.
   4
    District Court Ruling, p. 5, citing Hanover v. Petroleum Corp., 521 So. 2d 1234, 1240
(La.App. 3d Cir.1988), writ denied, 526 So. 2d 800 (La.1988).
          The district court found that the terms of the note read with the terms of the referenced

portion of the Joint Merger Agreement clearly and unambiguously bound UNC to pay the final

payment of 2.2 million dollars to Hymel. We agree with this portion of the court's decision. As the

district court noted, "[w]hen the words of a contract are clear and explicit and lead to no absurd

consequences, no further interpretation may be made in search of the parties' intent".5 The language

of the Joint Merger Agreement is admittedly convoluted, yet it is not ambiguous. All that Section

3.1(f)(ii) provides with regards to the final payment is that it may be deferred to 1991 if certain profit

contingencies were not met in 1986. It clearly states that such deferral shall extend "not later than

July 31, 1991".6

           Our inquiry does not end at this juncture. UNC alleged error in fact regarding the price

stated in the note as a defense to the obligation. In Louisiana, consent is essential "to the perfection

of the contract".7 Louisiana Civil Code article 1948 states, "[c]onsent may be vitiated by error, fraud,

or duress".8 Not every error will vitiate consent, but when error "concerns a cause without which the

obligation would not have been incurred and that cause was known or should have been known to

the other party" it vitiates consent.9 Further, under Louisiana law, testimonial (parol) evidence is

clearly admissible to show error even where the contract language is clear and unambiguous.10

   5
       La.Civ.Code Ann. art. 2046 (West 1993).
   6
       Joint Merger Agreement Section 3.1(f)(ii).
   7
       La.Civ.Code Ann. art. 2439 (West 1993).
   8
       La.Civ.Code Ann. art. 1948 (West 1993).
   9
    La.Civ.Code Ann. art. 1949 (West 1993). See also First Acadiana Bank v. Bollich, 532
So. 2d 248, 250 (La.App. 3d Cir.1988) (Where the guarantor on a note alleged error as to the
amount guaranteed and the court reformed the contract to require a guaranty only of the intended
amount, not the amount stated in the note the guarantor signed).
   10
     La.Civ.Code Ann. art. 1848 (West 1992) "(Testimonial or other evidence ... may be admitted
to prove such circumstances as a vice of consent...."); Kennedy v. Sanco Louisiana, Inc., 573
So. 2d 505, 508 (La.App. 4th Cir.1990), writ denied, 578 So. 2d 138 (La.1991); Gulf American
Industries v. Airco Industrial Gases, 573 So. 2d 481, 487 (La.App. 5th Cir.1990); Bank of
Coushatta v. Patrick, 503 So. 2d 1061, 1066 (La.App.2d Cir.1987), writ denied, 506 So. 2d 1231
(La.1987); First National Bank of Ruston v. Mercer, 448 So. 2d 1369, 1375 (La.App. 2d
Cir.1984); Daigle & Associates, Inc. v. Coleman, 396 So. 2d 1270, 1271 (La.1981) ("Under our
longstanding jurisprudence parol evidence is admissible when there are allegations of fraud, error,
           When an error is bilateral, that is, when both parties are in error, there is no problem. When

that happens the contract may be rescinded or reformed. Further, in Louisiana, courts "have granted

relief for unilateral error in cases where the other party knew or should have known that the matter

affected by the error was the reason or principal cause why the party in error made the contract".11

French courts have taken a very similar approach.12 "At common law, on the other hand, unilateral

error does not invalidate consent unless the error was known to the other party".13 This difference

between the common law and the civil on the subject of contractual error is discussed in "Error in the

Formation of Contracts in Louisiana: A Comparative Analysis":

                  Error results from ignorance of fact or erroneous conclusions of law. Insofar as error
          is regarded as the result of ignorance, its definition in Louisiana law is essentially the same as
          that of mistake at common law, usually defined as "a state of mind that is not in accord with
          the facts." It follows, then, that errors are to be taken account of, and that it will be the
          exceptional case where they are ignored.

                   At common law, on the contrary, relief is exceptional, for as a general rule the
          common law is concerned with the manifestation of consent and not with inquiries into the
          mental states that give rise to it. Thus [Judge Learned Hand has] said, "A contract has,
          strictly speaking, nothing to do with the personal, or individual, intent of the parties."14

          Professor Paul Litvinoff has explained the reason for the civilian rule:

                  The rule that declares testimonial and other evidence inadmissible to negate or vary
          the contents of an authentic act or of an act under private signature presupposes that such an
          act evidences a valid, and therefore binding, obligation. For that reason—if no valid
          obligation arises from a written act because of a defect in its formation, such as the lack of


or mistake, to show that the instrument is not the expression of the actual intention of the
parties."); Jaccuzzo v. Fabregas, 12 So. 2d 16, 17 (La.App. 1st Cir.1943) ("It is too well
established to require citation of authority that as between the original parties to a note where
error or mistake is alleged, parol evidence is admissible to show the true intention of the
parties.").
   11
    Comment (d), La.Civ.Code art. 1949 (West 1993). See also Marcello v. Bussiere, 284
So. 2d 892 (La.1973); Jefferson Truck Equipment Co. v. Guarisco Motor Co., 250 So. 2d 211
(La.App. 1st Cir.1971).
   12
      See 6 Planiol et Ripert, Traité practique de droit civil francais 209-211 (2nd ed. Esmein
1952); Ghestin, La notion d'erreur dans le droit positif actuel 104-131 (1963); Malinvaud, "De
l'erreur sur la substance", Recueil Dalloz Sirey, Chronique XXXI (1972); Litvinoff, " "Error' in
the Civil Law", Essays on the Civil Law of Obligations, 222, 242-247 (Dainow ed. 1969).
   13
        Comment (d), La.Civ.Code art. 1949 (West 1993).
   14
    Timothy Hoff, Error in the Formation of Contracts in Louisiana: A Comparative Analysis,
53 Tulane L.Rev. 329, 335-36 (1979).
              a party's valid consent, then the exclusionary rule has no legitimate field of operation. That
              is the case when a party gave his consent under the influence of an error that warrants
              rescission of the act contained in a written instrument. Because such an act cannot by itself
              prove that the consent of the parties who executed it was free from vice, other evidence is
              necessary, and therefore admissible, when a party seeks to show that the act the instrument
              contains is valid only in appearance.

                      Thus, if error is alleged between the original parties to a promissory note, testimonial
              proof is admissible to show the true intention of the parties.15

              The district court was not unaware of the law in this area. It stated "consent may be vitiated

by error only when it concerns the principal cause16 or motive and that cause or motive was known

or should have been known to the other party".17 The court erred, however, when it went on to hold

that the principal cause of the contract was the "sale and acquisition of Normco".18

              The district court based its decision on a Louisiana case involving a take or pay oil and gas

contract. In Hanover Petroleum Corp. v. Tenneco Inc.,19 the owner of three gas wells sued the

purchaser of the gas rights to these wells to recover for breach of contract. The contract clearly and

unambiguously stated that the purchaser was required to pay for a minimum quantity of gas

regardless of whether or not it actually took the gas. When the oil and gas industry fell on hard times,

the purchaser refused to pay for the minimum quantity required by the contract. The owner sued to

recover for breach of contract and the purchaser raised the defense of error in fact. The trial court

granted summary judgment in favor of the well owner, finding the defense of error alleged without

   15
    Saul Litvinoff, 5 Louisiana Civil Law Treatise, The Law of Obligations § 12.96, p. 395-96
(1992).
   16
      The term "principal" is somewhat misleading. The principal cause of a contract is "that cause
without which the contract would not have been made. This is sufficiently expressed by "cause"
without resorting to "principal cause," which is redundant". La.Civ.Code Ann. art. 1949 (West
1993), Comment (e). "Even when an obligation has multiple causes, error that bears on any one
of them is sufficient to make the obligation invalid." Id. Conceivably there could be more than
one "principal" cause of a contract. See Hall v. Arkansas-Louisiana Gas Co., 368 So. 2d 984,
992 (La.1979). It should be noted, however, that error as to a subsidiary cause or motive will not
vitiate consent. Cryer v. M & M Manufacturing Company, Inc., 273 So. 2d 818, 822 (La.1972),
aff'd on rehearing (1973).
   17
    District Court's Ruling, p. 5., citing Hanover v. Petroleum Corp., 521 So. 2d 1234, 1240
(La.App. 3d Cir.1988), writ denied, 526 So. 2d 800 (La.1988).
   18
        Id.
   19
        521 So. 2d 1234 (La.App. 3d Cir.1988), writ denied, 526 So. 2d 800 (La.1988).
merit.20 On appeal the Louisiana Court of Appeals for the Third Circuit affirmed.21 Both the district

court as well as Hymel cite this case as support for the district court's grant of summary judgment.

A careful reading of Hanover, reveals that not only does it not support the district court's decision,

it supports UNC's position in this appeal.

          In Hanover, the defendant alleged that had it foreseen the collapse of the oil and gas market,

it would not have entered the contract.22 The court recognized the futility of this argument and

affirmed the trial court's grant of summary judgment. But in so holding, the court highlighted the

facts that distinguish it from the instant case. The Hanover defendant did not allege error as to price;

rather, it alleged merely an error in its own judgment, of which the plaintiff was never aware. The

instant case is different. Here UNC alleges error as to price, not error in its prediction of future

profits. Moreover, UNC alleges that Hymel knew or should have known of this error. UNC does

not argue that it is entitled to reformation or rescission of the contract on the basis that the oil market

crash was unforeseeable. It argues that it intended and believed that the price agreed to in the

contract provided for certain contingencies in future profits—contingencies of which Hymel was

allegedly aware of and had consented to be included in the calculation of the sale price. The Hanover

court stated "[i]t is not within the province of the courts to relieve the parties of their bad bargains.

The principal cause of the Kaplan Contract was the sale and concomitant purchase of a certain

volume of gas at a fixed price. There is no error alleged in regard thereto".23 Hence, the court

correctly held that the defendant's alleged error in judgment was not error as to the principal cause

as a matter of law. The court's decision, however, implicitly, if not expressly, recognizes the validity

of an allegation of error as to the agreed upon price.

           Price, even the mere terms of payment, can and has been found to be the principal cause of



   20
        Id. at 1235.
   21
        Id. at 1241.
   22
        Id. at 1240.
   23
        Id. at 1240-41 (emphasis added).
a contract.24 From the sale of cars to the sale of real estate, Louisiana courts have held that price, in

some cases was the principal cause of a contract.25 Based on these findings, the courts rescinded or

reformed the challenged contracts based on errors in fact regarding the principal cause.26 Thus,

UNC's offer of proof to show that price was the principal cause of the contract at issue in this case

was not "irrelevant to a determination of error" as the district court held. This evidence is highly

relevant and evidences a genuine issue of material fact. UNC may ultimately be unsuccessful;

however, it is entitled to put on evidence to develop fully its allegation that price was in fact the

principal cause of its contract with Hymel. The resolution of this dispute falls in the province of the

fact finder, and cannot be resolved on summary judgment.27

                                                     III.

              UNC also appeals the district court's grant of post-judgment interest at the rate of 9% per

annum. The note provided that "[a]ll past due interest and/or principal shall bear interest from

maturity until paid, both before and after judgment, at the rate of 9% per annum".28 Based on this

language in the note, the district court set the post-judgment interest at 9% per annum. Because we

   24
     See e.g. Twin City Pontiac, Inc. v. Pickett, 588 So. 2d 1125, 1129 (La.App. 2d Cir.1991)
(price held to be the principal cause of a contract to sell a new car); Arena v. K Mart Corp., 439
So. 2d 528, 530 (La.App. 1st Cir.1983), writ denied, 443 So. 2d 585 (La.1983) (price held to be
the principal cause of a contract to sell a television set); Ferace v. Fullerton, 425 So. 2d 393, 395
(La.App. 3d Cir.1982) (price held to be the principal cause of a contract to sell real estate); and
Jones v. DeLoach, 317 So. 2d 240, 243 (La.App. 2d Cir.1975) (payment terms held to be the
principal cause of a contract to sell real estate). See also First National Bank of Ruston v.
Mercer, 448 So. 2d 1369, 1375 (La.App. 2d Cir.1984) (No meeting of the minds on price held to
invalidate a note and collateral mortgage agreement).
   25
        Id.
   26
        Id.
   27
     Under Fed.R.Civ.P. 56(c), summary judgment is proper when "the pleadings, depositions,
answers to interrogatories, and admissions on file, together with affidavits, if any, show that there
is no genuine issue as to any material fact and that the moving party is entitled to judgment as a
matter of law". Lodge Hall Music, Inc. v. Waco Wrangler Club, Inc., 831 F.2d 77, 79 (5th
Cir.1987). In reviewing a motion for summary judgment, the court must view the record in the
light most favorable to the non-moving party. Id.; John v. State of Louisiana (Board of Trustees
for State Colleges and Universities), 757 F.2d 698, 713 (5th Cir.1985). This holds true for both
non-jury as well as jury trials. See also Ouachita Equipment Rental Co. v. Trainer, 408 So. 2d
930, 933 (La.App. 2d Cir.1981).
   28
        Promissory Note.
vacate the district court's grant of summary judgment, we need not reach this issue. In spite of this,

we note that the district court was in fact correct.

          UNC contends that 28 U.S.C. § 1961 as amended in 1982, which sets post-judgment interest

in federal cases at a rate equal to the coupon issue yield equivalent of the average accepted auction

price for the last auction of fifty-two week United States Treasury bills, requires the district court to

set interest at the rate specified in the statute in every case without excepti on. We reject this

contention.

          In In re Lift & Equipment Service, Inc.,29 this Court held that "[w]hile 28 U.S.C. § 1961

provides a standard rate of post-judgment interest, the parties are free to stipulate a different rate,

consistent with state usury and other applicable laws".30 On rehearing the Court clarified its earlier

holding stating that "the contract governs the rate of interest".31 UNC's attempt to distinguish this

case is without merit.32

                                                  IV.

          We VACATE the district court's grant of summary judgment and REMAND the case for

further proceedings on the issue of whether UNC's alleged error in fact vitiates the contract.




   29
        816 F.2d 1013 (5th Cir.1987), modified on rehearing, 819 F.2d 546 (1987).
   30
        Id. at 1017.
   31
        In re Lift & Equipment Service, Inc., 819 F.2d 546 (5th Cir.1987).
   32
     UNC argues that the case is inapposite because it involved a bankruptcy case wherein the
one of the parties requested post-petition interest to be set at the contract rate. The Court's
decision did not turn on these distinguishable facts. Rather, it turned on the Court's interpretation
of 28 U.S.C. § 1961. Thus, it applies to the instant case.